FILED
                              NOT FOR PUBLICATION                             JUN 08 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DURRELL PUCKETT,                                  No. 10-16103

                Plaintiff - Appellant,            D.C. No. 1:08-cv-01243-BTM-
                                                  POR
  v.

NORTH KERN STATE PRISON                           MEMORANDUM *
EMPLOYEES; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Barry T. Moskowitz, District Judge, Presiding **

                               Submitted May 24, 2011 ***

Before:         PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Durrell Puckett, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The Honorable Barry T. Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed Puckett’s action because Puckett failed

to exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); McKinney v. Carey, 311 F.3d 1198,

1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of administrative remedies

prior to filing suit).

       We do not consider documents or facts presented for the first time on appeal.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

       Puckett’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                       10-16103